ITEMID: 001-22503
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: IVANOVA v. FINLAND
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a Russian national, born in 1945 and living in St. Petersburg. She is represented before the Court by Mrs Natalia Golovina, a lawyer practising in the same city. The respondent Government are represented by their Agents, Mr Holger Rotkirch, Director-General for Legal Affairs, Ministry for Foreign Affairs, and Mr Arto Kosonen, Director in the same Ministry.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant resided in Finland from 1994 until 19 June 1995, when she left for the Dominican Republic as her visa was about to expire. On 28 June 1995 she had her car – a Russian-registered Opel Senator produced in 1992 – placed in a bonded customs warehouse in the harbour of Helsinki (Helsingin sataman vapaavarasto, Helsingfors hamns frilager). On her return in December 1995 the car was no longer to be found in the warehouse and she was informed that it had already been released.
The applicant’s petitions to the then Helsinki District Customs (piiritullikamari, distriktstullkammaren) and the harbour authorities of December 1997 and May 1998 were fruitless. By registered letter of 26 August 1998 addressed to “the Helsinki City Court” she then filed an action against “The Customs Warehouse of the western harbour of Helsinki”. With reference to the negligent release of her car to persons whom she had not authorised to pick it up, she claimed, inter alia, FIM 500,000 (about EUR 84,000) in compensation for the total value of the car, apparently including various optional equipment. Those working at the warehouse had, so the applicant asserted, failed to inspect carefully the identity documents presented by the strangers allegedly acting in her stead. The letter, entirely in Russian, bore the title Исковое заявление (“statement of claim”).
The applicant received no response from the Helsinki District Court (käräjäoikeus, tingsrätt) which forwarded the letter to the District Customs. The District Customs registered the letter on 9 September 1998. In a letter of 17 April 2000 it informed the applicant that the customs authorities were not responsible for the operation and maintenance of bonded warehouses. This was a matter for the Helsinki harbour authorities, i.e. the City of Helsinki. It was the duty of the warehouse keeper to ensure that the vehicle was returned to its rightful owner. According to the information obtained by the District Customs, the warehouse keeper had verified that the passport shown by the person wishing to pick it up had belonged to the applicant. The car had then been transferred to the Vaalimaa checkpoint at the Finnish-Russian border, where it had been handed over to that person following a second verification of the passport. The District Customs advised the applicant to contact the bonded warehouse in order to find out whether her car had been handed over to the wrong person.
According to section 1 of the Language Act (kielilaki, språklagen 148/1922), the languages to be used before Finnish courts and other State authorities are the national languages Finnish and Swedish. A Sami permanently residing in Finland may nonetheless use that language in accordance with the Act on the Use of the Sami Language Before Public Authorities (laki saamin kielen käyttämisestä viranomaisissa, lagen om användning av samiska hos myndigheter 516/1991).
According to chapter 5, section 1, of the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalken 1052/1991), a civil case shall be initiated by a written application for a summons, submitted to the registry of a district court. The case shall become pending and its preparation shall begin upon the arrival of the application to the registry.
An application for a summons shall indicate the particularised claim of the plaintiff; the detailed circumstances on which the claim is based; as far as possible, the evidence that the plaintiff intends to present and what he/she intends to prove with each piece of evidence; the claim for the compensation of legal costs, if the plaintiff deems this necessary; and the basis for the jurisdiction of the court, unless jurisdiction can be inferred from the application for a summons or the documents enclosed with it.
In addition, the application for a summons shall indicate the name of the court; the names, occupations and domiciles of the parties; the telephone numbers and the postal addresses of the parties, their legal representatives or their attorneys and the witnesses and other persons to be heard; as well as the postal address where the relevant requests, injunctions and notices can be sent. If the plaintiff is unaware of the defendant’s address, he or she shall state what has been done to discover it. The application for a summons shall be signed by the party, or, if he or she has not drawn up the application, by the person who has drawn it up. The person who has drawn up the application shall also indicate his or her occupation and domicile (section 2, as amended by Act no. 595/1993).
If an application for a summons is incomplete, the plaintiff shall be urged to supplement it before a deadline, if this is necessary in order to continue the preparation. At the same time the plaintiff shall be informed of the respect in which the application is incomplete and that the action may be found inadmissible or be dismissed, unless the application is duly supplemented (section 5, as amended by Act no. 595/1993).
The court shall rule the action inadmissible without further ado if the plaintiff fails to supplement his or her application and provided it is so incomplete that it cannot be used as a basis for the proceedings, or if the court, for another reason, cannot examine the action. The court shall refrain from issuing a summons and immediately dismiss the action by a judgment, if the claim of the plaintiff is manifestly ill-founded (section 6).
If the action has not been ruled inadmissible or dismissed in accordance with section 6, the court shall issue a summons without delay (section 8).
According to the Act on Cost-Free Proceedings (laki maksuttomasta oikeudenkäynnistä, lagen om fri rättegång 87/1973, as in force at the relevant time) a Finnish citizen or a foreigner, who is a party inter alia to a civil case, may be granted cost-free proceedings (in full or in part) if he or she cannot without difficulty meet all costs and expenses. No grant shall be made, however, if the case is of minor importance to the party in question. Cost-free proceedings may be granted by the competent court even before the proceedings have commenced in the actual case (sections 1-3). If an application to that end is refused, a separate appeal may be lodged with the court of appeal which shall deal with it speedily. In the alternative, the application may be renewed when the proceedings commence in the actual case (section 23).
According to the Decree on Cost-Free Proceedings (asetus maksuttomasta oikeudenkäynnistä, förordningen om fri rättegång 376/1973), a legal aid applicant, who is not domiciled in Finland, shall support the request for cost-free proceedings with a declaration of his or her financial situation. This declaration shall be accompanied by a certificate issued by the competent authority in the country where the applicant is domiciled. If such a certificate cannot be obtained the request may nonetheless be decided (section 2).
